Citation Nr: 1027474	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  04-34 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for myalgia of the right 
hamstring, claimed as a residual of a right hamstring injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker


INTRODUCTION

The appellant served in the Army National Guard from March 1979 
to October 2001, with verified active duty for training (ADT) 
from May to August 1979, and unverified periods of ADT and 
inactive duty for training (IDT).

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In December 2007 and February 2009, the 
Board remanded the appellant's case to the RO for further 
evidentiary development.  


FINDING OF FACT

Giving the appellant the benefit of the doubt, his myalgia of the 
right hamstring is etiologically related to an injury incurred 
during a period of military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, myalgia of 
the right hamstring, claimed as a residual of a right hamstring 
injury, was incurred during a period of military service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this 
case, the Board is granting in full the benefit sought on 



appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be further 
considered.  Information concerning effective dates and ratings 
for myalgia of the right hamstring will be provided by the RO.  
If appellant then disagrees with any of those actions, he may 
appeal those decisions.

Service connection may be granted for disability resulting from 
disease or injury incurred during ADT, or injuries suffered 
during IDT to include when a cardiac arrest or a cerebrovascular 
accident occurs during such training.  See 38 U.S.C.A. §§ 
101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  
ADT is full time duty for training purposes performed by 
Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 
502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Basically, this refers to the two weeks of annual 
training, sometimes referred to as "summer camp," that each 
Reservist or National Guardsman must perform each year.  It can 
also refer to the Reservist's or Guardsman's initial period of 
training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen pursuant 
to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the 
twelve four-hour weekend drills that each Reservist or National 
Guardsman must perform each year.  These drills are deemed to be 
part-time training.

Active military service includes active duty, any period of ADT 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and any 
period of IDT during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  38 
U.S.C.A. § 1106 (West 2002); 38 C.F.R. § 3.6(a).




Generally, an individual who has only Reserve or National Guard 
service (ADT or IDT with no active duty) is not a veteran as 
legally defined.  In the service connection context, for example, 
this means that the presumption of soundness upon entry into 
service and the presumptive service connection provisions of 38 
C.F.R. § 3.307, applicable to active duty, would not apply to ADT 
or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.307 (2009).

Thus, service connection on a presumptive basis is not available 
where the only service performed is ADT or IDT.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991).

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of the 
evidence is against the claim, in which case, service connection 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the appellant maintains that he sustained a right 
hamstring injury on July 9, 1998 during a period of active duty 
for training.  In oral and written statements in support of his 
claim, the appellant indicated that he was injured during a 
scheduled drill activity of pick up baseball.  He said fellow 
trainees helped him off the field and his wife subsequently took 
him to a private hospital emergency room where he was advised of 
the cost for treatment as he was injured during military duty.  
He said he left the emergency room and unsuccessfully tried to 
reach military personnel for authorization to receive VA medical 
care.  He self-treated his injury but the pain continued and, on 
August 3, 1998, sought treatment from his primary physician, Dr. 
M.S. who referred the appellant for further treatment of a 
diagnosed right hamstring injury.

After carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the evidence 
is in equipoise.  Accordingly, giving the Veteran the benefit of 
the doubt, the appeal will be granted.

Service treatment records reflect that the appellant sustained a 
right knee injury while on ADT in 1988, but are not referable to 
treatment for a right hamstring injury (service connection for a 
right knee sprain was granted in September 2005).  In its May 
2009 response to the RO's request to verify the appellant's dates 
of ADT and/or IDT on July 9, 1998 and August 1 and/or 3, 1998, 
the National Personnel Records Center (NPRC) said the appellant's 
file appeared to be incomplete and it was unable to verify these 
dates.  The NPRC provided a copy of all available documents in 
the appellant's personnel record, some duplicative of those 
previously received, that included an Army National Guard 
retirement credits record through August 1993 and a separation 
report and record of his Reserve service from March 1979 to 
October 2001.

In support of his claim, the appellant points to an August 3, 
1998 medical record from M.A.S., M.D., indicating that the 
appellant was in good health until July 9, 1998, "when he was 
playing pickup baseball while on military duty" and injured his 
right lower extremity.  It was noted that the appellant sought 
private emergency room treatment but was told nothing could be 
done because the injury occurred on military duty.  The appellant 
self treated and continued to have low back discomfort and pain 
in his ischium.  The diagnoses included right hamstring injury.

A November 23, 1998 private medical record indicates that the 
appellant injured his right hamstring while running four months 
earlier.  




In a November 1998 signed memorandum to Sgt. W., R.F., M.D., 
noted that the appellant had a hamstring strain of his right leg 
and required two months of rehabilitation.

In a January 2001 signed statement, Dr. R. F. noted the 
appellant's treatment starting in November 1998, for a right 
hamstring that occurred on or about August 1, 1998 with no prior 
hamstring injury.

On a report of medical history completed on February 3, 2001 
during a Reserve medical examination, the appellant reported that 
he pulled his hamstring in 1998 and continued to have problems 
and muscle cramping that prevented him from running at that time.  
When examined at that time, the examiner noted receipt of a March 
5, 2001 letter from an orthopedic surgeon [J.S., M.D.] regarding 
a chronic hamstring strain of the right lower extremity that 
required three months of rehabilitation prior to attempting a two 
mile run.  

Private medical records dated in March 2001 indicate that the 
appellant was treated for reinjury of his right leg injury.  

A May 2001 Physical Profile indicates that the appellant was 
unable to perform a 2 mile run due to a chronic hamstring strain 
of the right lower extremity.

A March 2003 VA examination report includes a diagnosis of 
myalgia of the right hamstring without loss of function due to 
pain. 

VA outpatient records, dated during 2004 and 2005, reflect 
reflects the appellant's complaint of right thigh numbness that 
appears to have been associated with back pain.

In July 2004, the appellant submitted six signed statements from 
service comrades to the effect that he injured his right 
hamstring on August 1, 1998 during a physical fitness weekend 
drill.




A January 2005 VA neurological examination report indicates the 
appellant gave a history of injuring his right hamstring while on 
active duty in 1998 and said his right leg occasionally still 
gave way, cramped, and was painful.

An October 2008 VA examination report indicates that the examiner 
reviewed the appellant's claims file.  The examiner concluded 
that, since October 2003, the appellant did not have any symtoms 
associated with a right hamstring injury that was reproduced by 
palpation and tenderness to the muscle.  Rather, it was noted 
that the appellant complained of back pain with radicular pain 
down his right leg that was due to radiculopathy from 
degenerative joint disease of his back.  It was also noted that 
the appellant had bilateral knee osteoarthritis that with the 
degenerative joint disease of the back can both caused radiation 
of pain to the thigh, considered referred pain, and not due to 
muscle injury or inflammation.  The examiner noted the 1998 
records of a right hamstring injury and its treatment, and the 
2001 notes of a recurrence without intervening injury.  The 
examiner commented that, after 2001, there was no additional 
mention of the pain being referred to as from a hamstring injury.

In a December 2008 signed statement, R.J.W., Sergeant First 
Class, United States Army, retired, said that he witnessed the 
appellant's leg injury during a baseball game during physical 
fitness training on July 9, 1998.

According to a June 2009 VA examination report, the examiner 
reviewed the appellant's medical records and performed a physical 
evaluation.  The appellant gave a history of right hamstring 
injury while playing baseball in service and sought medical 
attention but was not seen in a civilian emergency room at the 
time.  His personal physician subsequently diagnosed a right 
hamstring strain for which he received treatment and still 
currently experienced symtoms including right posterior thigh 
pain.  Upon clinical examination, the diagnosis was right 
hamstring strain with residual pain associated with right 
hamstring injury.  In the VA examiner's opinion, the appellant's 
injury was incurred during military service and the physician 
noted treatment records from Drs. M.A.S., R.F., and J.S. and the 
2003 and 2005 VA examination findings. 

Initially, the Board must assess the competence of the appellant 
to report the onset of his right hamstring injury as due to 
service and of his having such residual problems since that time, 
as well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  

In Barr and Washington, the Court noted that a veteran is 
competent to testify to factual matters of which he had first-
hand knowledge and, citing its earlier decision in Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the personal 
knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2) 
(2009).

As the appellant provided credible oral and written statements 
regarding his right hamstring injury, and the appellant is 
competent to describe both the incurrence and continuity of 
symptomatology associated with the hamstring injury, the Board 
notes that he is competent to report as to the circumstances of 
his right hamstring injury during military service.  Layno, 38 
C.F.R. § 3.159(a)(2).  See e.g., Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (involving a claim of service connection 
for paranoid schizophrenia where lay persons submitted statements 
attesting to observing a change in the veteran's behavior during 
and since service); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

The lack of corroboration does not, by itself render lay evidence 
incredible.  Buchanan v. Nicholson, 451 F.3d at 1337 (Board must 
first "determine whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting statements, 
etc.").

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. 



Brown, 6 Vet. App. at 469; see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 
(lay person may provide eyewitness account of medical symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

The Board finds the appellant's descriptions of the circumstances 
of his injury credible.  He is competent to state that he 
participated in a baseball game during physical fitness training 
in service and that he injured his right lower extremity during 
that game on July 9, 1998.   

In this case, the probative medical evidence further indicates 
that the appellant was treated by Dr. M.A.S. for a right lower 
extremity injury on August 3, 1998, and that the appellant 
provided a history of injury on July 9, 1998 during military 
service.  He also reported the 1998 injury during his February 
2001 Reserve service examination.

In support of his claim, the appellant submitted the December 
2008 signed statement from a retired sergeant who witnessed the 
appellant's injury (although other witnesses submitted signed 
statements reflecting injury on August 1, 1998).

As well, in June 2009, a VA examiner reviewed the Veteran's 
medical records and performed a clinical examination and 
concluded that he had a right hamstring injury that was incurred 
during military service.

The Board acknowledges that the service department was unable to 
verify that the appellant had ADT or IDT on July 9 or August 1 or 
3, 1998.  The appellant made a statement to a doctor on August 3, 
1998 explaining that his injury occurred on July 9, 1998 while on 
military duty.  This statement is found to carry great weight, as 
it was made contemporaneous to the period of service in question.  
Also noteworthy is the fact that a fellow servicemember reported 
that he witnessed the appellant's injury on July 9, 1998, while 
serving as an AGR readiness NCO.  Therefore, the Board concedes 
that the appellant was on either ADT or IDT at the time of the 
right hamstring injury.  

As to whether the appellant has a right hamstring injury related 
to active service, the evidence is in equipoise.  A VA examiner 
in June 2009 concluded that the appellant had a right hamstring 
injury incurred in military service, although an October 2008 VA 
examiner did not.  Thus, these medical opinions have probative 
value and, after reviewing the record, the Board finds that they 
are equally plausible and equally probative.  Hence, the Board 
finds that the evidence is in equipoise as to whether the 
appellant has residuals of a right hamstring injury related to 
his military service.  Accordingly, in resolving doubt in the 
appellant's behalf, the Board concludes that service connection 
for a myalgia of the right 



hamstring, claimed as residuals of a right hamstring injury, is 
in order.   See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for myalgia of the right hamstring, claimed as 
a residual of a right hamstring injury, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


